Citation Nr: 0900442	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  99-15 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for the residuals of a 
compression fracture of the lumbar spine with degenerative 
changes.  

2.  Entitlement to service connection for a disability 
manifested by knee pain.  

3.  Entitlement to service connection for an eye disorder, 
claimed as eye deterioration.  

4.  Entitlement to service connection for an ear disorder, 
claimed as ear deterioration, including hearing loss and 
tinnitus.  

5.  Entitlement to service connection for a prostate 
disorder.  


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney
WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from May 1956 to January 
1969.  It appears that he was a Member of a Reserve unit in 
the 1970s.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

A Travel Board hearing was held before the undersigned 
Veterans Law Judge in November 2003.  At that time, only the 
issue of whether new and material had been received to reopen 
the claim of service connection for a lumbar spine disorder 
was considered.  There is indication that additional hearing, 
on the other issues developed, is not desired.  

In February 2006, the Board determined that while new and 
material evidence had been received to reopen a claim for 
service connection for the residuals of a compression 
fracture of the lumbar spine with degenerative changes, 
service connection was not warranted for this disability.  
The Board also denied service connection for knee, eye, and 
ear, to include hearing loss and tinnitus, and prostate 
disorders.  The veteran appealed the case to the U.S. Court 
of Appeals for Veteran's Claims (Court).  A memorandum 
decision was entered in June 2008, and the Court entered 
Judgment in August 2008, vacating the Board's February 2006 
decision, and remanding the claims to the Board for 
readjudication consistent with the memorandum decision.

The issues of entitlement to service connection for a 
disability manifested by knee pain; entitlement to service 
connection for an eye disorder, claimed as eye deterioration; 
entitlement to service connection for an ear disorder, 
claimed as ear deterioration, to include hearing loss and 
tinnitus; and entitlement to service connection for a 
prostate disorder are being remanded and are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Service connection for the residuals of a compression 
fracture of the lumbar spine, with degenerative changes was 
denied by the RO in an August 1987 rating action. The veteran 
was notified of this action and of his appellate rights, but 
failed to file a timely appeal.

2.  Since the August 1987 decision denying service connection 
for the residuals of a compression fracture of the lumbar 
spine, with degenerative changes, the additional evidence, 
not previously considered, is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  An inservice back injury in December 1967 did not result 
in a chronic low back disorder.  

4.  A motor vehicle accident that resulted in a compression 
fracture of the lumbar spine, with degenerative changes, did 
not take place while the veteran was engaged in active duty 
for training or while performing inactive duty training.




CONCLUSIONS OF LAW

1.  The additional evidence submitted subsequent to the 
August 1987 decision of the RO, which denied service 
connection for the residuals of a compression fracture of the 
lumbar spine, with degenerative changes, is new and material; 
thus, the claim for service connection for this disability is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.156 (2001).

2.  The residuals of a compression fracture of the lumbar 
spine, with degenerative changes was not incurred in or 
aggravated during service, including active duty for training 
or inactive duty training, nor may arthritic changes be 
presumed to have been incurred in or aggravated during active 
service.  38 U.S.C.A. § 101(24), 106, 1110, 1131 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  It is noted that with regard to 
this issue, there was no allegation of notice or development 
problems at the time of the prior decision, and such problems 
were not a basis for the remand on the issue considered 
herein.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters to 
the veteran from the RO dated in May 2003, June 2003, July 
2003, and December 2004 specifically notified him of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection on a 
direct and presumptive basis, and of the division of 
responsibility between the veteran and the VA for obtaining 
that evidence.  (The Board notes that while additional VCAA 
letters are of record, they pertain to other issues on appeal 
and, therefore, are not listed above in the discussion 
regarding the claim of whether new and material evidence has 
been received to reopen the claim of entitlement to service 
connection for a lumbar back disorder with degenerative 
changes.)  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters 
by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claims; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence he was expected to 
provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  The 
information and evidence associated with the claims file 
consist of the veteran's service treatment records, VA 
medical treatment records, private post-service medical 
treatment records, VA examinations, and statements and 
testimony from the veteran, his spouse, and his 
representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.

During the pendency of this appeal, the Court, in Kent v. 
Nicholson, 20 Vet. App. 1, 10 (2006), held that VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant 
of the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  The VCAA requires, in the context of 
a claim to reopen, the Secretary to look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  In the present case, the veteran has been 
notified of the evidence and information necessary to reopen 
the claim of entitlement to service connection for a low back 
disorder and to establish entitlement to the underlying claim 
for benefit sought in the June 2003, July 2003, and December 
2004 VCAA letters mentioned above.  

Lastly, also during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim, including the rating 
and effective date of an award.  For the reasons described 
below, service connection and/or an increased rating for the 
claimed disability is being denied and neither a rating nor 
an effective date will be assigned.  As such, there is no 
prejudice to the veteran with respect to any notice 
deficiencies related to the rating or effective date.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).

Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim of Entitlement to Service Connection for the 
Residuals of a Compression Fracture of the Lumbar spine with 
Degenerative Changes

The RO initially denied service connection for a back 
disorder in August 1987.  The veteran filed a timely notice 
of disagreement, and a statement of the case (SOC) was 
issued.  He did not, however, submit a timely substantive 
appeal, and the decision became final.  38 U.S.C.A. §§ 5108, 
7105(a) (West 2002 & Supp. 2008); 38 C.F.R. §§ 20.302, 
20.1103 (2008).  

Decisions of the RO are final.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2008).  
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  
Specifically, under the applicable 38 C.F.R. § 3.156(a), new 
and material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  However, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran's claim to reopen was 
filed prior to August 29, 2001.  

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

In July 1997, the veteran attempted to reopen his claim for 
service connection for a back disorder.  The matter under 
consideration in this case is whether a back disorder was 
incurred, or aggravated during the veteran's active military 
service, to include when the veteran was engaged in active 
duty for training or while performing inactive duty training.  
In order for the claim to be reopened, evidence must be 
presented, or secured, since the 1987 determination which is 
relevant to, and probative of, the matter under 
consideration.  

The evidence associated with the claims file subsequent to 
the RO's August 1987 decision includes records of treatment 
following the veteran's motor vehicle accident in July 1980.  
These records were not of record at the time of the August 
1987 decision.  The veteran testified at a November 2003 
hearing that he was travelling from having served a period of 
inactive duty training at the time that he was involved in 
the July 1980 accident.  This fact had not been claimed 
before.  Thus, the Board finds that these records and the new 
contention constitutes new and material evidence such that 
the claim may be reopened.  

Having decided that the claim is reopened, as noted, the 
Board must now consider all the evidence on file.  The next 
question is whether the Board can conduct a de novo review 
without prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  It is concluded that the case may proceed 
without prejudice to the veteran.  The RO has provided the 
veteran notice as to the requirements for service connection; 
the veteran's argument throughout the instant appeal has been 
on the merits, as well as on the question of whether new and 
material evidence has been presented; and he has had the 
opportunity for a full hearing throughout the process.  It is 
concluded, therefore, that there is no prejudice to the 
veteran based on de novo review.

Factual Background

It is first noted that service treatment records from the 
veteran's period of active duty show that he was involved in 
a motor vehicle accident in December 1967 and had complaints 
of low back pain at that time.  On examination for release 
from active duty in 1969, he reported back pain as a result 
of the motor vehicle accident, but clinical examination of 
the spine was normal.  Subsequently dated evaluations 
performed after separation from service in connection with 
his reserve duty, to include exams in October 1975, May 1977, 
and April 1980, showed no complaints or manifestations of a 
low back disorder and normal clinical evaluation of the 
spine.  There is no indication that there was any Reserve 
duty that he was unable to do, nor is there indication of any 
limited profile due to back problems during Reserve duty.  An 
outpatient treatment record, dated in January 1984, shows 
that the veteran reported having had chronic low back 
discomfort since an accident in January 1967, with multiple 
compression fractures.  On examination for reserve purposes, 
in March 1984, the veteran reported that he had sustained 
lumbar fractures in an automobile accident in July 1980 at 
which time he had been hospitalized for 21 days.  

Records of the veteran's active and inactive duty training 
show that the veteran served a period of inactive duty 
training on July 19th and 20th in 1980.  Medical records of 
treatment show that the veteran was hospitalized at a private 
facility beginning on July 24, 1980.  The hospital report 
indicates that the veteran was brought into the hospital by 
ambulance apparently after a single vehicle rollover 
accident.  It was noted that the veteran had lost 
consciousness and was confused and disoriented at the time he 
was admitted.  The examiner speculated that it was possible 
the veteran had simply fallen asleep while driving or had 
lost consciousness for some other reason.  There is no 
indication that the veteran was engaging in reserve duty in 
the hospital records.

Subsequently dated records reflect (e.g. VA X-ray in February 
1997) that the veteran has a chronic low back disorder to 
include degenerative changes with spurring and disc space 
narrowing at the lower lumbar levels.  

Analysis

The veteran claims, in sworn testimony given at his hearing 
on appeal, that he sustained an injury of his lumbar spine in 
a motor vehicle accident during service in the late 1960s.  
He argues that current low back problems originated at that 
time.  In the alternative, he contends that he incurred or 
aggravated his back disorder in a July 1980 accident that 
occurred while enroute from performing inactive duty 
training.  

The record does not show that the veteran had residuals of a 
lumbar fracture during any period of active duty.  
Specifically, the Board notes that while the veteran was 
treated following a motor vehicle accident in December 1966 
and reported back pain at the time of separation examination 
in November 1968, musculoskeletal evaluation was normal and 
no chronic back disorder was noted.  He thereafter apparently 
served in the Reserve without limitations or difficulty.  
Records associated with that training failed to reveal 
continuing back pathology.  It was not until many years later 
that additional back problems were indicated, and this was 
after the veteran was involved in another vehicle accident in 
1980.  Again, it is noted that numerous evaluations were 
conducted during the intervening period from the 1967 
accident and the subsequent accident in 1980 which are 
negative for complaints of, or diagnosis of, a low back 
disorder.  This includes evaluations performed in connection 
with the veteran' reserve duty in October 1975, May 1977, and 
April 1980.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (holding that VA did not err in denying service 
connection when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  In 
addition, there is no medical evidence of record that relates 
the veteran's currently diagnosed low back disorder to 
military service.  

Moreover, while the veteran claims that he was traveling from 
his inactive duty training at the time of his July 1980 
accident, the record shows that the accident actually took 
place four days after he served the two days of inactive duty 
training in July 1980.  There is no indication in the record 
that the veteran's duty was extended to July 24th, when the 
accident occurred.  There is nothing to suggest that this was 
acceptable travel time from duty, nor do the hospital records 
suggest that he was on duty or was recently on duty.  As 
such, there is no basis to find that the injury that caused 
the lumbar spine fracture, and residual degenerative changes, 
was incurred as a result of inactive duty training and the 
claim must be denied.

The veteran's contentions as to etiology of this condition 
have been considered.  It is noted that he is competent as a 
lay person to report on that which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that the veteran has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
While he reports, in part, that he had trouble following the 
in-service injury, this is contradicted by the normal 
findings of the various contemporaneous medical records, to 
include those of reserve duty.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for residuals of a 
compression fracture of the lumbar spine with degenerative 
changes, is reopened; to this extent only, the appeal is 
granted.  

Entitlement to service connection for residuals of a 
compression fracture of the lumbar spine with degenerative 
changes, is denied.  


REMAND

Entitlement to Service Connection for Knee, Eye, Ear, and 
Prostate Disorders

There have been significant changes in the law and 
regulations applicable to the appellant's claim during the 
period of time this appeal has been pending.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The Act is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The new law eliminates the concept of a well-grounded 
claim, and redefines the obligations of the VA with respect 
to the duty to assist claimants in the development of their 
claims.  First, the VA has a duty to notify the appellant and 
his representative, if represented, of any information and 
evidence needed to substantiate and complete a claim, and 
which portion of any such information or evidence is to be 
provided by the claimant and which portion, if any, the VA 
will attempt to obtain on behalf of the claimant. 38 U.S.C.A. 
§§ 5102 and 5103.  See generally Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  See Charles (John) v. Principi, 16 
Vet. App. 370 (2002).  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

In this case, as to the issues of entitlement to service 
connection for a disability manifested by knee pain, an eye 
disorder, claimed as eye deterioration, an ear disorder, 
claimed as ear deterioration, to include hearing loss and 
tinnitus, and for a prostate disorder, VA has not provided 
the veteran with adequate notice of the allocation of burdens 
of obtaining evidence, and otherwise complied with the VCAA's 
duty to inform provisions.  While the veteran was sent 
various VCAA letters during the appeal process, these notices 
have been found to not be as precise as necessary as to these 
claims for service connection.  The Board will address this 
inadequacy on remand.

In view of the foregoing these issues are REMANDED for the 
following actions:

1.  As to each of the issues that are the 
subject of this remand, the AMC/RO must 
review the claims file and ensure that 
all VCAA notice obligations have been 
satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & 
Supp. 2008), and any other applicable 
legal precedent to include the Court 
decision in this case.  Such notice 
should specifically apprise him of the 
evidence and information necessary to 
substantiate each claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  The RO/AMC 
should also specifically request that he 
provide any evidence in his possession 
that pertains to the claims as explicitly 
required by 38 C.F.R. § 3.159(b).  
38 U.S.C.A. § 5103(a) and (b) (West 2002 
& Supp. 2008); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The AMC/RO should 
also ensure that any supplemental VCAA 
notice is in compliance with the guidance 
set forth in Dingess/Hartman.  A record 
of this notification must be incorporated 
into the claims file.  

2.  The AMC/RO should attempt to obtain 
all available evidence of which it 
becomes aware as a result of the 
veteran's response to the additional 
notice.  The AMC must inform the veteran 
as to any evidence which cannot be 
obtained.

3.  The AMC/RO should review any 
additional evidence which is added to the 
claims file and determine whether the 
benefits sought on appeal may now be 
granted.  If the benefits sought on 
appeal remain denied, the veteran and 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


